Citation Nr: 0124140	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  95-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for left shoulder 
internal derangement with torn labrum, with myofascial 
disease with left cervical spasm with impingement of the left 
cervical plexus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disability.  

3. Entitlement to service connection for a right hip 
disability.

4. Entitlement to service connection for a sinus condition 
and/or allergic rhinitis.

5. Entitlement to service connection for a deviated nasal 
septum.

6. Entitlement to service connection for a stomach disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left shoulder disability has not been shown 
to result in ankylosis of the scapulohumeral articulation, 
recurrent dislocation of the left humerus at the 
scapulohumeral joint, chronic limitation of motion to 90 
degrees or less of abduction, or malunion of the left humerus 
with moderate or marked deformity.

3.  The competent medical evidence of record demonstrates 
that the veteran does not have a current low back disability.  

4.  The competent medical evidence of record demonstrates 
that the veteran does not have a current right hip 
disability. 

5.  The veteran's sinusitis and allergic rhinitis preexisted 
his service.  

6.  There is no competent medical evidence that the veteran's 
sinus condition and/or allergic rhinitis were incurred during 
or aggravated by his active duty.

7.  There is no competent medical evidence that the veteran's 
deviated nasal septum was incurred during his active duty.  

8.  The competent medical evidence of record demonstrates 
that the veteran does not have a current stomach disorder.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for left shoulder internal derangement with torn 
labrum, with myofascial disease with left cervical spasm with 
impingement of the left cervical plexus, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2000); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.303, 3.304 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)). 

3.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.303, 3.304; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

4.  Service connection for a sinus condition and/or allergic 
rhinitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 

5.  Service connection for a deviated nasal septum is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.303, 3.304; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

6.  Service connection for a stomach disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 38 C.F.R. 
§§ 3.303, 3.304; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his service-connected left shoulder disability does not 
adequately reflect the severity of that disability.  He 
contends that it results in an inability to perform certain 
movements and activities.  In addition, the veteran contends 
that while in the service he incurred disabilities of the 
back and right hip, as well as a sinus condition and/or 
allergic rhinitis, a deviated nasal septum and a stomach 
disorder.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claims.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claims, as well as the evidence of record, by a December 1994 
statement of the case and supplemental statements of the case 
dated in April 1995 and May 2001.  In September 1999, the 
veteran was requested to provide the names, addresses and 
approximate dates of treatment for all medical providers with 
relevant medical records.  Pursuant to he veteran's 
testimony, VA has obtained medical records from the Balboa 
Naval Regional Hospital.  The veteran has not identified any 
additional post-service VA or private medical records 
relevant to the specific legal criteria controlling the 
issues on appeal.  Finally, VA has conducted relevant 
examinations, resulting in medical opinions as needed, 
regarding the issues on appeal.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In this case, the Board specifically finds that VA has met or 
exceeded the obligations of both the new and old criteria 
regarding the duty to assist regarding these issues.  VA has 
conducted relevant examinations and obtained necessary 
medical opinions.  The RO has obtained all pertinent records 
regarding these issues and the veteran has been effectively 
notified of the evidence required to substantiate his claims.  
There is no indication of existing evidence that could 
substantiate the claims that the RO has not obtained.  He and 
his representative further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate his claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

The veteran's service medical records indicate that he 
complained of hip pain at various times in July, August and 
November 1988.  He also complained of back pain at various 
times from 1981 through 1992.  A June 1991 upper GI series 
was performed after the veteran complained of stomach 
burning.  It resulted in an impression of essentially normal 
examination.

The veteran complained of hay fever during his June 1973 
entrance report of medical history.  The physician's summary 
section lists hay fever.  The veteran was assessed with 
sinusitis or allergic rhinitis in May 1983, May 1984 and 
October 1992.  A February 1992 sinus series was within normal 
limits and in March 1992 the veteran was assessed with normal 
paranasal sinuses.  On his July 1993 separation report of 
medical history, the veteran indicated sinusitis; hay fever; 
ear, nose and throat trouble; shortness of breath; and 
chronic cough.  The physician's summary section states that 
the veteran had severe hay fever symptoms in spring with 
headaches and congestion.  The veteran's July 1993 report of 
separation medical examination discloses that his sinuses and 
nose were normal on clinical examination.  

Turning to the veteran's post-service history, the report of 
a December 1993 VA general medical examination states that 
the veteran complained of intermittent dyspepsia for ten 
years, worse in winter.  On examination, his digestive system 
was entirely normal.  The diagnosis was history of dyspepsia, 
with rare, minimal symptoms, nondisabling.

A statement from the Naval Medical Center in San Diego, 
received in June 1998, provides that there was no inpatient 
or outpatient records found for the veteran for the period 
from January 1993 to December 1994.  The reply was in 
response to a RO request for records of all medical 
treatment, to include an upper GI series, for the specified 
time period.

A January 1994 VA orthopedic examination included an 
examination of the veteran's hips.  The findings resulted in 
a diagnosis of no evidence of hip disease, normal left hip, 
normal right hip.  In addition, the veteran's left shoulder 
range of motion was abduction to 80 degrees, external 
rotation to 80 degrees, internal rotation to 60 degrees, 
backward extension to 70 degrees and forward flexion to 120 
degrees.

A January 1994 VA examination of the mouth and throat states 
that the veteran complained of mouth breathing, snoring of 
four years' duration, daytime somnolence and waking up at 
night.  Physical examination resulted in a diagnosis of 
deviated nasal septum, resulting in nasal obstruction and 
mouth breathing, septum was deviated to the left.

Outpatient treatment reports show that the veteran was in a 
motor vehicle accident in February 1994, after which he 
complained of shoulder, neck and hip pain.  He complained of 
continued low back pain in May 1994, at which time he was 
assessed with muscle spasm of the shoulder girdle and the 
lumbar zone.  In August 1994, the veteran complained of right 
shoulder pain and in October 1994 he complained of neck and 
back pain.  The assessment is handwritten and unclear, and 
appears to indicate chronic cervical and upper dorsal strain 
and sprain.  

On VA orthopedic examination in February 1995, the veteran 
reported that he continued to experience left shoulder 
trouble.  He was able to work and did not want surgery.  The 
veteran's left shoulder range of motion was noted to be free 
and excellent.  Abduction was to 90 degrees, without pain.  
External rotation was to 90 degrees, and internal rotation 
was to 70 degrees and was somewhat painful.  External 
rotation and abduction were not painful.  Forward flexion was 
150 degrees.  Backward extension was to 60 degrees, which was 
normal, but there was some pain with motion.  Sensation and 
muscle power were normal.  There was tenderness in the 
anterior deltopectoral groove but this was not severe.  There 
was no apprehension sign of subluxation or dislocation.  No 
specific final diagnosis was provided.  

A corresponding radiographic examination resulted in an 
impression that the glenoid fossa appeared slightly shallow 
with mild irregularity of the labial margin suspected.  The 
humeral head sat slightly low in the glenoid.  These findings 
were noted to be compatible with the [1992] MRI history of 
anterior labial tear.  

The report of a February 1995 VA nose and sinus examination 
noted a history of nasal obstruction, left side greater than 
right.  The veteran was noted to have a history of nasal 
trauma, with worse symptoms with hay fever allergies.  
Physical examination resulted in an impression of nasal 
obstruction with right deviated septum with concurrent 
history of allergic rhinitis.

The veteran underwent physical therapy in February 1996 for 
his left shoulder.  In mid-February 1996, his left shoulder 
flexion was to 130 degrees, abduction was to 120 degrees, and 
external and internal rotation were within normal limits.  
Strength was 5/5.  The veteran's accessory joint movements 
included restricted inferior glide on the left side, and were 
otherwise normal.  Later that month, the veteran's left 
shoulder range of motion was to 150 degrees of flexion and to 
150 degrees of abduction.  Motion of the hand behind was 85 
percent of normal.  There were no new complaints.  In March 
1996, he complained bilateral shoulder soreness.  Bilateral 
shoulder flexion was to 160 degrees, abduction was within 
normal limits and accessory joint movement was equal 
bilaterally.  

An outpatient treatment report dated in April 1996 states 
that the veteran sought treatment after he had felt a twinge 
in the low back while getting out of his car.  He gave a 
history of past back problems and a recurrent popping 
sensation.  The assessment was lumbar musculoskeletal strain.

The report of a February 1997 VA nose and throat examination 
indicates a history of seasonal allergic rhinitis with more 
symptoms in the springtime.  The veteran reported headaches 
related to stress and possibly allergies twice a week.  The 
veteran denied history of acute sinusitis, nasal fracture, 
nasal surgery, nasal endoscopy or nasal CT scans.  Physical 
examination resulted in a diagnosis of allergen rhinitis.  

A second VA examiner further provided that he had reviewed 
the entire claims file in detail.  He noted that it was clear 
that the veteran had entered the service in 1993 (sic) with 
"hay fever" or seasonal allergies that had continued to the 
present, with the worst months being April through June.  In 
June 1974, the veteran was diagnosed with "allergic eye 
disorder" and had suffered repeated allergic sinusitis with 
concurrent eye inflammation at least yearly that had become 
progressively worse over the years.  The examiner stated that 
the veteran's long-standing allergic sinusitis and rhinitis 
had originated as environmental seasonal allergies.  The 
examiner opined that the veteran's current nasal problems 
were primarily a result of years of repeated allergic insult.  
However, the nasal septal deviation was a significant 
aggravator of the obstruction.  The examiner provided the 
opinion that 70 percent of the veteran's current obstruction 
was from chronic allergies and 30 percent was from the septal 
deviation.

According to the report of a February 1997 VA orthopedic 
examination, the veteran reported that around Easter 1996, he 
had experienced an attack of low back pain that resulted in 
him being given muscle relaxants and pain medication.  He was 
on bed rest for three or four days.  Since that time, he had 
suffered a number of recurrent episodes of back pain that 
were always related to cold weather.  The veteran reported 
that his hip pain began about eight months earlier.  

On physical examination, there was no tenderness of the 
veteran's hips, he walked well, and there was no limp.  Range 
of motion of the hips was normal and there was no pain or 
tenderness.  The examiner provided range of motion findings 
for the shoulders, and noted that the range of motion in each 
shoulder was full.  There was no pain on movement except for 
slight pain with external rotation that was noted to be very 
slight and did not cause the veteran to cringe.  Muscle power 
was 5+.  Lumbar motion was noted to be full and without pain.  

Lumbar and hip radiographic examination resulted in an 
impression of no significant interval change in the 
appearance of the lumbar spine, pelvis and hips; four non-rib 
bearing lumbar vertebrae were present with transitional lower 
lumbar spine, there was an impression of the inferior end-
plate of L4; and an os acetabulum was present on the left and 
no change in a phlebolith in the pelvis.  Radiographic 
examination of the left shoulder resulted in an impression of 
no significant radiographic abnormality, impingement could 
not be excluded.

The final diagnosis was left shoulder pain, probably 
subdeltoid bursitis mild; bilateral hip arthralgia; and 
lumbar spine pain, muscular, mild.   The examiner noted that 
from a functional standpoint, the veteran was not limited, 
and that there was no weakness or fatigability.  He had no 
weakness in the upper or lower extremities, there was no pain 
with motion and the veteran's range of motion was excellent.  
He did complain of flare-ups but these were mild and lasted a 
matter of minutes and then disappeared.  

In March 1997, the veteran complained of septal deformity 
causing obstruction.  It was noted that he wished to consider 
a septoplasty.  In April 1997, the veteran complained of 
sleep apnea.  The assessment was that sleep apnea was the 
most likely.  The veteran was to follow-up regarding sinus 
symptoms and deviated septum.  A deviated nasal septum was 
assessed in May 1997.  In August 1997, the veteran reported 
that five to seven years earlier he had noticed sleep 
problems with frequent nighttime awakening episodes.  

The report of a June 1998 VA orthopedic examination discloses 
that the veteran reported that he had experienced mechanical 
low back strain off and on throughout the years.  He did not 
have specific complaints at the time of the examination.  On 
physical examination, he did not have back pain with pressure 
on the normal pressure points on the low back.  

Radiographic examination resulted in an impression of 
transitional lumbar spine with four non-rib bearing lumbar 
vertebrae; an incomplete disc was present at the S1-2 level 
and there was a slight sclerosis in the sacrum at that 
region; and the lumbar spine and pelvis were otherwise 
unremarkable.  

The final impression was normal low back examination, no 
current myofascial trigger points, and no current muscular 
spasm areas.  Currently the veteran's left myofascial disease 
was quiet in his left back.  Radiographic examination was 
reasonably normal for his age.  

The report of a June 1998 VA orthopedic examination indicates 
that the veteran's current problem with the left shoulder was 
difficulty reaching overhead to do overhead work.  He had a 
clicking in the left shoulder when he raised his shoulder 
above chest level, both anteriorly and laterally.  He could 
not sleep on his left side because his left shoulder hurt and 
woke him up.  On physical examination, the veteran's range of 
motion of the left shoulder was anterior forward flexion to 
160 degrees, abduction to 120 degrees, and horizontal 
adduction to 130 degrees.  He could raise his arm through the 
scapular plane to 180 degrees.  Internal rotation was to 70 
degrees and external rotation was to 70 degrees.  Rotation 
beyond either caused discomfort.  He was stable anteriorly, 
posteriorly and inferiorly.  There was a crackling and 
crepitus above 90 degrees in the lateral or anterior plane, 
with crepitus through the scapular plane in elevation of the 
shoulder.  Radiographic examination resulted in an assessment 
of suspect one cm curvilinear defect low in the left glenoid 
rim and flattening of the glenoid labrum; and that minimal 
flattening of humeral head was also suspected, left shoulder 
and scapula otherwise unremarkable.

The final impression was status post fracture of the left 
superior glenoid labrum of the shoulder, with residual 
decreased range of motion, decreased function, discomfort 
with overhead lifting and crepitus with movement.  The 
shoulder was functional and had not significantly interfered 
with his work.  However, spasm of the shoulder and guarding 
of the shoulder were much more likely than not the cause of 
the cervical spasms in his neck.  In addition, the veteran 
had myofascial disease, with left cervical spasm, with 
impingement of the left cervical plexus.  This created the 
shoulder pain that was present in the left shoulder and was 
as much a cause of the dysfunction of the left shoulder as 
the intra-articular disease that was found.  This was part 
and parcel of the left shoulder examination and it was 
important to include it as part of the "left shoulder 
condition."

In February 1999, the veteran complained of low back and 
right hip pain, which he related to exercise while in the 
service.  He said that it began around 1986 and was due to 
his foot pronation.  A March 1999 podiatry treatment note 
includes a notation of history of hip and back pain.  

The veteran testified in January 1995 at a personal hearing 
at the RO.  Regarding past adjudications by the RO, he said 
that it was not relevant to compare his service-connected 
left shoulder disability to his non-service-connected right 
shoulder disability since the latter was also permanently 
injured in service.  The veteran said that he could raise his 
left hand to his shoulder height but then it would become 
numb.  He could not lift it higher than his shoulder level.  
Transcript (T.) at p. 2.  The veteran said that he could 
carry five to ten pounds, and that if he carried them for 
five minutes he became numb.  He said that he was right-
handed and had recently had a MRI conducted at Balboa Naval 
Regional Hospital.  His current job was fine because he did 
little lifting.  However, he could not do certain activities 
such as working on his car because he could not left his arm 
properly.  T. at p. 3.  The veteran said that his left 
shoulder had been sore since January 1994.  T. at p. 5.  

The veteran said that he did not have an injury in the 
service to his lower back that he remembered.  T. at 14.  He 
said that he distinguished his upper and lower back pain by 
location and intensity.  The lower back pain was more of a 
sensation of pressure.  It was not sharp unless he did 
prolonged standing and sitting.  T. at p. 15.  He said that 
the pain at times would shoot up his spine.  He said that he 
had received no treatment since his last examination and used 
Motrin as treatment.  The pain was more noticeable when it 
was cold, at which point his low back was stiffer and locked 
up.  It was unclear to him whether the low back disability 
began as a result of the injury leading to his upper back 
injury.  He did have a motorcycle injury two years prior to 
that but no symptoms in the intervening two years.  T. at p. 
16.  

The veteran said that he had not suffered any inservice 
injuries of the hips to his knowledge.  The left hip was more 
painful that the right.  There was pain on certain motions 
such as removing his wallet or checkbook, at which point it 
felt as though he had no circulation.  T. at p. 17.  Driving 
made his hips feel like they were falling asleep.  Prolonged 
sitting and lack of motion led to his left hip hurting.  His 
right hip had improved with orthotics.  T. at p. 18.  He said 
that he had not had treatment for either hip since he was 
last seen at a VA examination.  T. at p. 19.

The veteran said that he had bloodied his nose a couple of 
times while playing sports while on active duty in 1975 and 
1976.  T. at p. 19.  The nose had been cold-packed and no x-
rays had been taken.  In May 1978, he had his first symptoms 
of nasal blockage, at which time he went to sick bay and was 
told that he had allergies.  T. at p. 20.  The veteran said 
that he was treated for sinusitis around 1978 by flushing out 
his eyes and sinuses because his ducts were plugged.  He said 
that prior to service certain perfumes and flowers had made 
him sneeze but had not caused blockage.  The veteran denied 
chronic problems at that time and said that he had not had 
many colds.  Since 1978, his symptoms had occurred about the 
same time each year.  T. at p. 21.  The time was April, May 
and June.  He said that his symptoms were written off as 
sinusitis, and treated with Afrin or other medicine and 
flushing off the eyes.  He said that it was after his January 
1994 VA examination that he learned of his deviated nasal 
septum.  He currently used Sudafed when he noticed that he 
was becoming congested.  T. at p. 22.  The Sudafed helped if 
taken early enough.  If not, and pressure built up, he would 
have headaches, earaches and pressure behind his eyes.  He 
said that his eyes would get irritated and at times he had 
removed stringy mucous material from his lower eyelids.  The 
pressure and the headaches were in the same areas.  To treat 
the pressure, he used saline.  T. at p. 23.  The saline was 
directed into his nose and drained the sinuses.  An x-ray of 
his sinuses in 1992 showed that they were so blocked that 
they appeared to be solid bone.  He had tried to get copies 
of these reports but they were not available.  He did bring a 
folder of materials, including a March 1992 x-ray report, and 
asserted that the report did not indicate that his 
parasinuses was normal.  T. at p.24.  The veteran also 
pointed out that on his separation report of medical history, 
he had noted snoring, shortness of breath at night, and bad 
sinuses.  He pointed out that a doctor had made an annotation 
about sinus history.  

In correspondence received in February 1999, the veteran 
asserted that he might have incurred a sinus disability and 
deviated nasal septum during an incident in June 1979.  The 
veteran said that during medical testing at that time his 
blood sugar dropped and he was found unconscious.  He 
asserted that he might have fallen face down, striking his 
face on medical equipment or the ground. 


Legal Analysis

Turning to the veteran's claim for an increased evaluation 
for left shoulder disability, the Board notes that it has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of this disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
inadequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical history and findings pertaining to this disability.  

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A July 1994 
rating decision granted service connection for an internal 
derangement left shoulder with torn labrum.  The evaluation 
was 10 percent from October 1993, under Diagnostic Code 5203.  
A December 1998 VA rating decision identified the veteran's 
left shoulder disability as left shoulder internal 
derangement with torn labrum, with myofascial disease with 
left cervical spasm with impingement of the left cervical 
plexus.  The evaluation remained 10 percent, under Diagnostic 
Code 5203.  The veteran's 10 percent evaluation remains in 
effect.

Since the veteran indicated disagreement with the initial 
rating for his left shoulder disability, the Board will 
consider entitlement to a compensable evaluation from the 
effective date of service connection pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's current 10 percent evaluation for a left 
shoulder disability is based on Diagnostic Code 5203, 
impairment of clavicle or scapula.  Malunion of the major or 
minor clavicle or scapula, or nonunion without loose 
movement, warrants a 10 percent evaluation.  Dislocation, or 
nonunion with loose movement, of the major or minor clavicle 
or scapula warrants a 20 percent evaluation.  Otherwise, 
evaluation is based on impairment of function of a contiguous 
joint.  Diagnostic Code 5203.

In addition, favorable ankylosis of the scapulohumeral 
articulation, with abduction to 60 degrees, and the ability 
to reach the mouth and head, warrants a 30 percent evaluation 
for the major arm and a 20 percent evaluation for the minor 
arm.  Diagnostic Code 5200.

Limitation of motion of the major or minor arm to shoulder 
level, or limitation of motion of the minor arm to midway 
between the side and shoulder level, warrants a 20 percent 
evaluation.  Limitation of motion of the major arm to midway 
between the side and shoulder level, or limitation of the 
minor arm to 25 degrees from the side, warrants a 30 percent 
evaluation.  Limitation of the major arm to 25 degrees from 
the side warrants a 40 percent evaluation.  Diagnostic Code 
5201.  

Malunion of the major or minor humerus with moderate 
deformity, or malunion of the minor humerus with marked 
deformity, warrants a 20 percent evaluation.  Malunion of the 
major humerus with marked deformity warrants a 30 percent 
evaluation.  Recurrent dislocation of the major or minor 
humerus at the scapulohumeral joint with infrequent episodes 
and guarding of movement only at the shoulder level, or 
recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, warrants a 20 percent evaluation.  
Recurrent dislocation of the major humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements warrants a 30 percent evaluation.  
Diagnostic Code 5202.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's left 
shoulder disability.  In this regard, the Board notes that 
the medical evidence of record, consisting of various VA 
examination reports and outpatient treatment reports (the 
latter dated through September 2000), are negative for any 
ankylosis of the scapulohumeral articulation.  Diagnostic 
Code 5200. These records are also negative for any evidence 
of dislocation or nonunion of the left clavicle or scapula.  
Diagnostic Code 5203.  They also fail to show that the 
veteran has suffered from recurrent dislocation of the left 
humerus at the scapulohumeral joint, or malunion of the left 
humerus with moderate or marked deformity.  Diagnostic Code 
5202.

The Board notes that the veteran's range of motion does not 
satisfy the criteria for a 20 percent evaluation under 
Diagnostic Code 5201.  While the veteran's abduction was 
limited to 80 degrees in January 1994, which is below the 
shoulder line, his flexion was to 120 degrees, which is above 
the shoulder line.  Internal and external rotation (60 and 80 
degrees respectively) were only modestly compromised.  38 
C.F.R. Part 4, Plate I (2001).   These findings demonstrate 
that veteran had motion at above shoulder level in flexion 
and external rotation.  Thus, the reported slight shortfall 
in reported abduction (80 degrees instead of 90 degrees) by 
itself does not more nearly approximate limitation of motion 
to shoulder level.  His abduction was to a painless 90 
degrees in February 1995, but again external rotation (90 
degrees, which is full motion in this plane) and flexion (150 
degrees) demonstrated overall mobility well above shoulder 
level.  For the same reasons identified with the findings on 
the 1994 examination, the disability did not more nearly 
approximate the criteria for a 20 percent evaluation.  All 
subsequent VA examinations and outpatient treatment records 
show that the veteran's range of motion has been normal 
and/or that his left shoulder abduction has been to at least 
120 degrees. 

Finally, the clinical findings of record fail to support a 
conclusion that the veteran's left shoulder motion warrants 
an evaluation in excess of 10 percent, even with 
consideration of sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in Deluca.  The Board 
recognizes the veteran's credible complaints of left shoulder 
pain.  Nevertheless, the Board finds that his complaints, 
symptoms and pain are adequately contemplated by the 10 
percent evaluation under Diagnostic Code 5203.  

The February 1997 VA examination report states that the 
veteran's range of motion was excellent, and that any flare-
ups were mild and disappeared after a matter of minutes.  
While the veteran reported some pain on motion during the 
June 1998 VA examination, the report of that examination 
discloses that the veteran's shoulder was functional and had 
not significantly interfered with his work.  VA outpatient 
treatment reports dated since the June 1998 VA examination 
show that the veteran has not sought treatment for any 
pertinent complaints or limitation of motion.  Further, the 
veteran has not submitted any personnel records showing that 
his left shoulder disability has interfered with his 
employment.  Therefore the Board concludes that an evaluation 
in excess of 10 percent under Diagnostic Code 5203, including 
consideration of sections 4.40, 4.45 and 4.59, is not 
warranted.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca, 8 Vet. App. at 202.

Turning to the veteran's claims for service connection, the 
Board notes that a claimant with active service may be 
granted service connection for disease or disability either 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The VA's regulatory presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment.  38 
C.F.R. § 3.304.  The presumption of sound condition attaches 
only where there has been an induction examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
pertinent VA regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board considers the history recorded at the time of 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  After review of all the 
examinations and clinical findings of record, the Board finds 
the record indicates that there has not actually been any 
discrete periods of functional impairment beyond that 
recognized by the 10 percent evaluation.  

The VA's regulatory presumption of aggravation provides that 
a preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a pre-existing disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Temporary or intermittent flare-ups during 
service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-7 (1996).  The presumption of aggravation 
is applicable only if the pre-service disability underwent an 
increase in severity during service.  Hunt, 1 Vet. App. at 
292, 296; see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against each of the 
veteran's claims for service connection.  Accordingly service 
connection must be denied.  

Addressing the specific claims, the Board finds that there is 
no competent, medical evidence of current low back, right hip 
or stomach disability.  As a result, the Board finds that 
these claims must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran's service medical records demonstrate that he had 
complaints regarding the back and hips, and some post-service 
medical reports demonstrate ongoing complaints.  On the other 
hand, the most recent medical evidence demonstrates that the 
veteran has no current disability of the low back or right 
hip.  For example, the most recent VA examination report, 
dated in June 1998, found that the veteran's lower back was 
normal.  This conclusion was based in part on a current 
radiographic examination.  Despite a complaint of low back 
pain recorded in February 1999, there was no corresponding 
evidence of any actual underlying low back disability.  

Similarly, the veteran's right hip was normal on examination 
in January 1994.  The Board acknowledges that bilateral hip 
arthralgia was diagnosed in January 1997.  However, there is 
no objective evidence of any actual underlying right hip 
disability.  The Board recognizes that the veteran complained 
of right hip pain in February 1999, and that a history of hip 
pain was recorded in March 1999.  Nevertheless, there is no 
corresponding evidence of any actual underlying hip 
disability.  In addition, the March 1999 notation does not 
constitute a medical finding of a right hip disability; it 
only transcribes the history provided by the claimant.  Thus, 
the notation is not a medical opinion that the veteran has a 
current right hip disability.  LeShore v. Brown, 8 Vet. App. 
406 (1995).

The veteran's service medical records are negative for 
objective findings or diagnoses pertaining to a stomach 
disability.  Similarly, post-service medical records are 
negative for any current disability.  A December 1993 VA 
examination resulted in a diagnosis of history of dyspepsia.  
However, on examination the veteran's digestive system was 
entirely normal.  There was no corresponding evidence of any 
actual underlying stomach disorder.

The Board acknowledges the veteran's assertions that he now 
has current disabilities of the low back, right hip and 
stomach.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions are not 
material to his claims.  They do not constitute probative 
evidence regarding the issue of whether he has a current low 
back, right hip or stomach disability.  

Regarding the veteran's claims for service connection for a 
sinus condition and/or allergic rhinitis, the Board first 
concludes that the presumption of sound condition on entrance 
into service has been overcome in this case, and therefore 
the veteran is not entitled to the presumption.  The Board 
also finds that the veteran's preexisting sinusitis and/or 
allergic rhinitis were not aggravated by service.  

The Board concedes that sinusitis and or allergic rhinitis 
were not clinically noted by a medical examiner at the time 
the veteran was examined, accepted, and enrolled for service.  
Bagby, 1 Vet. App. at 227; 38 C.F.R. § 3.304(b)(1).  The 
Board also acknowledge that as a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge and as a result his own reported history of hay 
fever, as recorded in June 1973, is not enough to overcome 
the presumption of soundness.  Espiritu, 2 Vet. App. at 492.  

On the other hand, there is clear and unmistakable evidence 
in the record demonstrating that the veteran's sinus 
condition and/or allergic rhinitis existed before acceptance 
and enrollment.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.  In 
the report of the February 1997 VA nose and throat 
examination, an examiner provided that it was clear that the 
veteran had entered the service with "hay fever" or seasonal 
allergies that had continued to the present.  The examiner 
described them as long-standing allergic sinusitis and 
rhinitis that had originated as environmental seasonal 
allergies.  The examiner cited specific facts about how the 
manifestations described by the veteran fit the medical 
criteria for classification of the pre-existing disorder as 
sinus/ allergic rhinitis.  The Board finds that this opinion 
is probative evidence that the veteran's sinusitis and/or 
allergic rhinitis preexisted service.  The examiner reviewed 
the entire claims file in detail, and referred to findings in 
the veteran's service medical records to support the 
conclusion.  

The evidence of record is negative for any indication that 
the veteran's sinusitis and/or allergic rhinitis were 
aggravated by his service.  Such a conclusion is 
conspicuously absent from the report of the February 1997 VA 
examination, which provides the most detailed analysis of the 
veteran's sinusitis and allergic rhinitis.  Nor do the 
veteran's post-service treatment records indicate that his 
sinusitis or allergic rhinitis has been more severe since his 
active service.  In fact, they do not indicate that the 
veteran has sought outpatient treatment for relevant 
symptoms.  

The Board recognizes the veteran's assertions that his 
sinusitis and/or allergic rhinitis either worsened during his 
service, or were incurred during service due to a fall after 
he lost consciousness.  However, these assertions are based 
on conjecture and speculation.  Further, as noted above, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 492.  As a result, his own 
assertions are not material to his claims.  They do not 
constitute probative evidence regarding the issue of whether 
his active service aggravated or caused his sinusitis and or 
allergic rhinitis.  

Finally, the Board finds that there is no evidence that the 
veteran incurred or aggravated a deviated septum while on 
active duty.  Despite the veteran's testimony, his service 
medical records do not demonstrate any facial trauma.  The 
post-service VA examination and treatment reports do not 
contain evidence showing a nexus or link between the 
veteran's current deviated septum and his service, such as a 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.  Nor do they support his 
statements that his sleep troubles, due to deviated nasal 
septum, began on active duty.  The veteran himself is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, 2 Vet. 
App. at 492.  As a result, his own assertions are not 
material to his claim. 

In light of the foregoing, service connection for a back 
disability, a right hip disability, a sinus condition and/or 
allergic rhinitis, deviated nasal septum and stomach disorder 
must be denied. 



ORDER

An evaluation in excess of 10 percent for an increased 
evaluation for left shoulder internal derangement with torn 
labrum, with myofascial disease with left cervical spasm with 
impingement of the left cervical plexus, is denied.  

Service connection for a back disability is denied.  

Service connection for a right hip disability is denied.

Service connection for a sinus condition and or allergic 
rhinitis is denied.

Service connection for a deviated nasal septum is denied.

Service connection for a stomach disorder is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

